Citation Nr: 0705092	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-14 154	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for post traumatic stress disorder 
(PTSD), rated as 50 disabling. 

2.  Entitlement to an increased rating from an original grant 
of service connection for tinnitus, rated as 10 disabling. 

3.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, and a February 2004 rating action 
of the RO in Newark, New Jersey. 

During the course of his appeal, the veteran requested a 
hearing before a Veterans' Law Judge.  He subsequently 
withdrew his request for a hearing in a statement received in 
November 2005.


FINDINGS OF FACT

1.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as: homicidal ideation, obsessive rituals; 
obscure, illogical, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; neglect of personal 
appearance and hygiene; impaired impulse control; and an 
inability to establish and maintain effective relationships.

2.  A 10 percent evaluation is currently in effect for the 
veteran's tinnitus, which evaluation is the maximum schedular 
evaluation assignable for tinnitus whether perceived as 
unilateral or bilateral in nature.   

3.  Audiological examination in October 2003 ands February 
2006 revealed Level I loss of auditory acuity bilaterally 
with greater than 92 percent discrimination in each ear as 
defined in VA's Schedule for Rating Disabilities. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating greater than 
50 percent for PTSD disability have not been met at any point 
during the appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.130, Diagnostic Code 9411 (2006) 

2.  An evaluation in excess of 10 percent and/or a separate 
compensable evaluation for each ear may not be assigned for 
tinnitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2002); §§ 3.102, 3.159, 3.326(a), 4.87, Diagnostic Code 
6260 (2006).   

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met at any point during 
the appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.85, Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in August 2003, December 2004, July 
2005 and July 2006.  In correspondence received from the 
veteran in March 2006, he acknowledged receipt of VCAA 
information and indicated that he had nothing further to 
submit.  

The Board additionally notes that among the copies of the 
veteran's private treatment records received in May 2005 is a 
lengthy questionnaire on which he had circled social security 
disability as one of his sources of income along with 
retirement and VA compensation.  In his October 2005 
substantive appeal, he indicated that he was "permanently 
pensioned-out" of his career.  In a January 2006 VA general 
medical examination, the veteran indicated that he had 
retired secondary to having injured his knee on the job.  In 
consideration of the foregoing, together with the evidence 
developed to date as well as the veteran's indication that he 
had no additional evidence for consideration, the Board feels 
that the claims may be adjudicated without prejudice to the 
veteran on the basis of the evidence of record. 

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in July 
2006.  

General - Law and Regulations

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the assigned disability evaluations for PTSD and bilateral 
hearing loss were awarded effective from the date of the 
claim, July 30, 2003; whereas, the RO assigned an effective 
date of July 30, 2002 for the 10 percent disability 
evaluation for tinnitus, i.e. one year prior to the date of 
the claim.

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue. 

PTSD

Private treatment records from September 2003 reflect the 
veteran with mild insomnia, bad anxiety, flashbacks and 
anger.  A mood stabilizer was prescribed.  He was followed on 
approximately a monthly schedule and his medications were 
adjusted to the point where he was assessed as doing well.  

The veteran was afforded a VA examination in October 2003.  
He reported that he had bad dreams and nightmares, was 
hypervigilant and startled at loud noises.  He had symptoms 
three or four times per week and reported that they were of 
moderate intensity.  He was on antidepressants and attended 
group and one-on-one therapy.  He was employed as a 
corrections officer and was generally able to do his job.  He 
was married and divorced two times.  He has a daughter and a 
normal relationship with her.  He has a few friends and keeps 
in touch with some of his cousins.  He has a girlfriend.  On 
mental status examination, he was described as cooperative.  
His mood was depressed; his affect was blunted.  There were 
no perceptual, thought process or content problems.  There 
was no suicidal or homicidal ideation.  He was oriented to 
time, person and place.  Insight, judgment and impulse 
control were fair.  Some problems with relationships were 
noted.  PTSD was diagnosed  and a Global Assessment of 
Functioning (GAF) score of 50 was assigned, which the 
psychiatrist described as indicative of moderate symptoms.  

The veteran continued to receive private treatment for his 
PTSD, with some modification of his medications to lessen 
anxiety, help control anger, and deal with sleep issues.  In 
an October 2005 statement, the veteran's private physician 
indicated that he had been treating the veteran since July 
2003 for anxiety, depression, suicidal thoughts, anger and 
insomnia.  

The veteran was afforded a VA psychiatric examination in 
January 2006.  There was no history of suicidal or homicidal 
behavior.  He reported subjective symptoms of nightmares, 
flashbacks, hypervigilance, easy startle reflex, depression 
anxiety, argumentiveness and isolativeness.  He reported not 
working for the prior three years and that he had injured his 
knee on the job, but for which he would still be working.  On 
mental status examination, the veteran's mood was depressed 
and his affect was blunted.  There were no perceptual, 
thought process or content problems.  There was no suicidal 
or homicidal ideation.  Insight and judgment were assessed as 
fair.  He spent most of his time at home, sometimes going 
grocery shopping and occasionally going to family get 
togethers.  Diagnosis was PTSD and the examiner described his 
symptomatology as moderately severe.  GAF was 45.  The 
examiner specifically commented that the veteran's knee 
problems and not his psychiatric problems prevented him from 
being employed.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130 (2006).

The global assessment of functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  A GAF of 
41-50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Regardless, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.

A review of the records has been completed.  While his 
physician, in October 2005, related that he was treating the 
veteran for suicidal thoughts, a review of that physician's 
office notes from 2003 to 2005, as well as the findings on 
the 2003 and 2006 VA psychiatric examinations do not reflect 
any indication of any suicidal ideation.  Furthermore, the 
veteran has not manifested judgment, thinking, or mood, due 
to such symptoms as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work) or more severe symptomatology at any time during the 
pendency of the appeal.  

The assigned GAF scores reported above are not consistent 
with evidence that the claimant's mental disorder is, at 
worst, moderately severe.  His ability to obtain employment 
is not prevented by his PTSD and is more of function of his 
nonservice connected disabilities.  The evidence fails to 
show any appreciable impairment in thought process or 
communication, delusions or hallucinations, inappropriate 
behavior, a persistent danger of harm to himself or others, 
inability to perform the activities of daily living, 
disorientation or memory loss.  On the contrary, the clinical 
findings and described symptoms in virtually every one of 
these categories are inconsistent with the criteria for an 
evaluation in excess of 50 percent.  Accordingly, the Board 
finds the negative evidence clearly outweighs the positive 
evidence as to the question of whether a rating in excess of 
50 percent is warranted.  Under these circumstances, the 
benefit of the doubt doctrine is not for application, and the 
claim must be denied.  

Tinnitus

Prior to June 13, 2003, recurrent tinnitus warranted a 10 
percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  On June 13, 2003, the Secretary of the VA amended 
the provisions of 38 C.F.R. § 4.87 (2005).  The amended 
regulation clarified that only a single evaluation is to be 
assigned for recurrent tinnitus no matter whether the sound 
is perceived in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the version of 38 C.F.R. § 4.87, Diagnostic Code 
6260 in effect prior to June 13, 2003, required the 
assignment of separate compensable evaluation for each ear.  
Subsequently In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit held that the lower Court erred in 
not deferring to the VA's interpretation of 38 C.F.R. §§ 
4.25(b), 4.87, Diagnostic Code 6260, which directed the 
assignment of a single evaluation for tinnitus regardless of 
whether the disability was unilateral or bilateral in nature.  
In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for  
tinnitus.  Therefore, the veteran's claim for separate 10 
percent evaluations for each ear for his service-connected 
tinnitus must be denied under Diagnostic Code 6260, as in 
effect both prior and subsequent to June 13, 2003.  On this 
point, the denial of the veteran's claim is based on a lack 
of entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is  
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board notes that the veteran does not argue, and the  
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule. 

Hearing Loss

The veteran was afforded a VA examination in October 2003.  
At that time puretone thresholds were reported as: 




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
20
25
10
65
85
46
LEFT
20
20
10
70
85
45

Speech recognition revealed a score of 96 percent for the 
right ear and 94 percent for the left ear.  

A December 2003 private audiology examination report noted 
grossly normal hearing through 2000 Hertz with a severe drop 
at 3000 Hertz and above, which is consistent with VA 
examination reports.  

The veteran was afforded a VA Audiological examination in 
February 2006.  At that time puretone thresholds were 
reported as: 




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
20
25
15
60
70
43
LEFT
25
15
15
70
75
44

Speech recognition revealed a score of 94 percent 
bilaterally.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from hearing loss, the rating schedule 
establishes eleven auditory acuity levels, from level I for 
essentially normal acuity through level XI for profound 
deafness.  See 38 C.F.R. §§ 4.85, 4.87.   

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).  



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Applying the diagnostic criteria to the findings on 
audiological examinations in October 2003 or February 2006, 
the Board observes that average puretone threshold average is 
between 42 and 49 decibels for each ear, along with speech 
discrimination findings greater than 92 percent in each ear.  
Such findings correspond to auditory Level I designation in 
either ear.  The Board notes that a zero percent rating is 
warranted for bilateral defective hearing where puretone 
threshold in one ear warrants an auditory acuity Level I 
designation, and the poorer ear warrants an auditory acuity 
level below Level X designation.  The current findings do not 
approach a condition warranting a compensable evaluation

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Although 
examiners reported that hearing results reflecting severe 
drop off at 3000 Hertz, such results do not approach the 
level of severity contemplated by Section 4.86.  Accordingly, 
from the evidence described above, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal. 

Conclusion

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to a higher initial evaluation for PTSD is 
denied. 

Entitlement to increased evaluation tinnitus and/or separate 
ratings for each ear is denied.

Entitlement to a higher initial evaluation for hearing loss 
is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


